Citation Nr: 1437964	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for dermatitis of the lower extremities.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for loss of feeling and motion in the right index finger. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978 and from December 2001 to January 2007, with periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before a decision review officer (DRO) in August 2010 and a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  Transcripts of those proceedings are of record.

The issue of service connection for loss of feeling and motion in the right index finger is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's dermatitis had its onset during service.

2.  The Veteran's hemorrhoids had their onset during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dermatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a) 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a) 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Dermatitis

In June 2007, less than a year following separation, the Veteran complained of dry, itchy skin on his lower extremities.  Skin lesions were noted and the Veteran was diagnosed with dermatitis.  The Veteran has since testified that his dermatitis began during service and that he was treated for such during service.

Service treatment records do not contain complaints, diagnosis or treatment of dermatitis or dry skin during service.  The Veteran, however, has been repeatedly noted to have dermatitis or dry skin on his lower extremities since June 2007, including in November 2011 and as recently as May 2014.

A medical opinion was requested as to whether the Veteran's dermatitis was related to the dermatitis treated during service on January 18, 2007.  However, the record does not indicate that he was treated for dermatitis on January 18, 2007 and thus the question and the examiner's response are not relevant to the issue on appeal.  

The Veteran is competent to report the onset and recurrent or persistent nature of symptoms of his dry skin symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Veteran is also competent to report on the circumstances under which he sought treatment and the diagnoses he received.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has not found cause to doubt the Veteran's credibility.

Although the Veteran's dermatitis is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran has had recurrent symptoms since discharge.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331(Fed. Cir. 2006).  Based on the Veteran's competent and credible statements and his diagnoses and treatment for dermatitis over the course of the last several years following service, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his dermatitis began during service and has continued since then.  As such, service connection is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§3.102, 3.303(a).

Hemorrhoids

The Veteran was diagnosed with external hemorrhoids in August 2007 and subsequently with internal hemorrhoids.  The Veteran has testified that he suffered from hemorrhoids during his reserve service and that his condition was aggravated by his return to active duty to the point that he experienced anal bleeding and difficulty walking during service.

Service treatment records do not contain a diagnosis of hemorrhoids; however January 2006 records indicate the Veteran was prescribed anusol, a medication used to treat hemorrhoids.

At his August 2007 VA examination the Veteran complained of painful anal swelling with bleeding since June 2006.  The examiner diagnosed external hemorrhoids and noted that there was "evidence of frequent recurrence."  In January 2008 the Veteran was again examined and diagnosed with external hemorrhoids.  Again the examiner found evidence of frequent recurrence with excessive redundant tissue.  

Based on the Veteran's lay statements and available medical records, the evidence before the Board indicates that the Veteran's recurring hemorrhoid condition was present during active duty.  Therefore, service connection is warranted. 


ORDER

Service connection for dermatitis of the lower extremities is granted.

Service connection for hemorrhoids is granted.


REMAND

The Veteran has proffered evidence that he sliced open his right index finger during his initial tour of active duty.  There is no diagnosis of any disabling condition associated with this injury or record of the injury itself during service.   However, the Veteran has testified that he was treated during service at Darnell Army Medical Center and that a VA examiner noted his inability to fully bend his index finger.  Upon remand records should be requested from Darnell Army Medical Center and a VA examination should be scheduled to ascertain whether the Veteran has a current index finger disability and if so, whether it is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service skin and finger symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain from the Veteran the approximate dates he was treated for his finger at Darnell Army Medical Center and then request any records that may be located there.  Any negative response should be documented in the file.

3.  Then schedule the Veteran for an examination.  The examiner should conduct any necessary testing and provide an explanation for all elements of his/her opinion. The examiner must opine whether it is at least as likely as not that the Veteran has a current right index finger disability and if so, whether it was at least as likely as not that it is related to, or had its onset during service.  

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


